ORDER
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, and the April 10, 2003 correspondence advising that respondent does not object to the immediate entry of an order of interim suspension,
IT IS ORDERED that Ronald D. Bo-denheimer, Louisiana Bar Roll number 3206, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana